DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under Double Patenting Rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,728,025. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards “receiving a request to create an encrypted representation of a block storage volume from an unencrypted representation of the block storage volume; causing a first set of servers, storing data of the unencrypted representation of the block storage volume, to send the data to a second set of servers configured to (i) store the data as blocks such that the blocks are inaccessible for customer input/output (I/O) to the volume, and (ii) encrypt the blocks to generate encrypted blocks corresponding to the encrypted representation of the block storage volume; and causing the second set of servers to send the encrypted blocks corresponding to the encrypted representation of the block storage volume to a third set of servers configured with computer-executable instructions to handle the customer I/O to the block storage volume via the encrypted representation of the volume.”, although the limitations are not worded identically the same they are substantially the same language.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Ford et al. (US Pre-Grant Publication No: 2017/0142076) teaches “managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, wherein computer data content and access rights for the computer data content is shared between a first and second user, the computer data content and access rights for the computer data content are transformed into a DRM protected computer data content through communications with a DRM engine, wherein the DRM engine is selected based on a content type of the computer data content, and the DRM engine is provided by an entity other than the intermediate organizational entity and other than any of the plurality of other organizational entities.” but does not teach the indicated subject matter above.
Another art of record Kurspahic (US 20140068279 A1) teaches “Systems, methods, and tangible computer-readable storage mediums for secure access to information are presented. More particularly, embodiments relate to encrypting at least part of the information using an information-specific key or a key symmetric to the information-specific key; encrypting the information-specific key using a first public key; encrypting a first private key; and storing in memory the encrypted information, encrypted first private key, and the encrypted information-specific key. Some further embodiments include: decrypting the first private key; decrypting the information-specific key using the first private key; and decrypting at least part of the information using the information-specific key.”
Another art of record Raizen (US 8261068 B1) teaches “A method is provided for providing an operating system (OS) independent input/output (I/O) filter driver capable of encrypting at least a portion of a logical unit (LUN), the method comprising the unordered steps of: providing an I/O filter driver component to an I/O stack for a host in communication with the LUN; determining, based at least in part on at least one of OS requirements and an arrangement of data on the LUN, at least one region in the LUN that contains data that is used below the I/O filter driver in an I/O stack on the host; and performing at least one of a read and a write of the one or more regions while keeping the one or more regions in plaintext, while permitting other regions of the LUN to be at least one of encrypted and decrypted.” but also does not teach the indicated subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492